Exhibit 10.30

LOGO [g87980img001.jpg]

an Applera Corporation Business

Legal Department

850 Lincoln Centre Drive

Foster City. CA 94404 U S A

www.appliedbiosystems.com

T 650 570 6667 T 800 874 9868

F 650 638 6071 F 650 638 6677

January 5, 2006

Mr. Robert Giles

Orchid Cellmark Inc.

13988 Diplomat Drive, #100

Farmers Branch, Texas 75324

 

Re: Letter Agreement and Product Loan Agreement

Dear Bob:

I am pleased on behalf of Applera Corporation, through its Applied Biosystems
Group (“AB”), to offer the following **** to Orchid Cellmark (“Cellmark”),
subject to the conditions stated herein.

Cellmark agrees to place a purchase order with AB ****************. Under such
purchase order, subject to the further terms and conditions contained in this
Letter Agreement, Cellmark agrees
***********************************************. The determination as to whether
Cellmark has *******************.

As part of this offer, AB will:

 

  •   *************************, which loan shall be subject to this Agreement
and the Product Loan Agreement, a form of which is attached herein as Appendix B
and which Cellmark will enter with AB prior to the instrument delivery to
Cellmark; and

 

  •   at no additional cost, provide Cellmark with:

****************

*********************

********************

*****************

The above offer is further subject to the following:

AB shall deliver products purchased hereunder, and Cellmark agrees to accept
such delivery, in accordance with the annual schedule described on Appendix A.

 

* THE REGISTRANT HAS REQUESTED THAT THE MARKED PORTIONS OF THIS DOCUMENT BE
ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.



--------------------------------------------------------------------------------

AB shall review Cellmark’s purchases quarterly, and if spending levels are not
on track to meet annual Minimum Commitment, AB may request return of the loaned
instrument set forth above, and upon such request, Cellmark agrees to return to
AB such loaned instrument following AB’s return instructions, AB may reduce the
discounts for Cellmark’s future purchases of the Products set forth on the
attached Appendix A, and terminate the licenses for the GeneMapper software.
Notwithstanding anything to the contrary contained in this Letter Agreement, the
AB Terms of Sale (as defined) or the purchase order, AB acknowledges that its
sole remedy for the failure of Cellmark to meet the Minimum Commitment at any
time shall be the rights of AB set forth in the previous sentence, and Cellmark
shall have no other obligations or liabilities to AB as a result of such
failure.

All purchases of Products hereunder by Cellmark from AB will be solely subject
to and governed by Applied Biosystems General Terms and Conditions of Sale (“AB
Terms of Sale”) attached herewith as Appendix C. In the event of any conflict
between or among the provisions of the AB Terms of Sale, the purchase order and
this Letter Agreement, the provisions of this Letter Agreement shall govern. Any
preprinted, or any inconsistent or additional, terms on quotations, purchase
orders, invoices or other forms or documents shall have no force or effect.

This Letter Agreement shall be effective for *************; provided, that
either party may terminate this Letter Agreement at any time, with or without
cause, by giving a written notice to the other party, at least sixty (60) days
before the termination is to be effective. Provided further, that either party
may terminate this Letter Agreement immediately by giving a written notice to
the other party in the event that the other party (a) becomes insolvent;
(b) makes an assignment for the benefit of creditors; (c) files a petition in
bankruptcy, or has filed against it a petition in bankruptcy which is not
dismissed within ninety (90) days; (d) has a receiver appointed for its assets;
or (e) is dissolved or liquidated (collectively, “Insolvency Events”).

In the event that Cellmark terminates this Letter Agreement before ********,
except due to an uncured material breach by AB of this Letter Agreement or the
AB Terms of Sale, or if AB terminates this Letter Agreement before ******** due
to an uncured material breach by Cellmark of this Letter Agreement or the AB
Terms of Sale or Cellmark undergoing any Insolvency Events, Cellmark shall
*****************************************************. Anything in this Letter
Agreement, the AB Terms of Sale or the purchase order to the contrary
notwithstanding, in the event of any termination of this Letter Agreement for
any reason, AB acknowledges that Cellmark’s sole liabilities and obligations
shall be those specifically provided in this paragraph and Cellmark shall have
no other liabilities or obligations to AB.

In the event Cellmark terminates due to an uncured material breach by AB or AB
terminates this Letter Agreement without cause, upon request by AB, Cellmark
shall ******************************************. Anything in this Letter
Agreement, the AB Terms of Sale or the purchase order to the contrary
notwithstanding, Cellmark acknowledges that AB’s sole liabilities and
obligations shall be those specifically provided in the immediately preceding
sentence and AB shall have no other liabilities or obligations to Cellmark.

For purposes hereof, an “uncured material breach” shall mean a material breach
which is not cured within thirty (30) days after written notice by the
non-breaching party to the breaching party.

 

* THE REGISTRANT HAS REQUESTED THAT THE MARKED PORTIONS OF THIS DOCUMENT BE
ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, ****************** when this
Letter Agreement is terminated for whatever reason.

***********************.

As soon as we receive the signed copy of this Letter Agreement, I will contact
you to find out which instrument you would like to get on loan to Cellmark and I
will duly prepare the Product Loan Agreement for execution. We will deliver your
chosen loaned instrument within 30 days after we receive the signed Product Loan
Agreement or within a reasonably time thereafter.

This Letter Agreement may only be amended by mutual written agreement of the
Parties.

If you accept this offer subject to the conditions set forth herein, please
indicate your agreement by signing below.

 

Very truly yours,

   

Danny Hall

Applied Biosystems

HID Account Manager

I accept the above offer and agree to all the terms set forth herein:

Orchid Cellmark Inc.

By:   

      

Robert Giles

 

Executive Director

 

* THE REGISTRANT HAS REQUESTED THAT THE MARKED PORTIONS OF THIS DOCUMENT BE
ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934.



--------------------------------------------------------------------------------

APPENDIX A

 

*                         

*

              

*

              

*

              

*

              

*

              

*

              

*

              

*

              

*

              

*

              

*

              

*

              

*

              

*

              

*

              

*

              

*

              

*

              

*

              

*

              

*

              

*

              

*

              

*

              

*

              

*

              

*

              

*

              

* Confidential treatment has been requested.



--------------------------------------------------------------------------------

*                *                *                *                *         
      *                *                *                *                *   
            *               

* Confidential treatment has been requested.



--------------------------------------------------------------------------------

APPENDIX B

PRODUCT LOAN AGREEMENT

Parties and addresses

 

Name    Applera Corporation, acting through its Applied Biosystems Group
(“Applied Biosystems”) Address    850 Lincoln Center Drive, Foster City, CA
94404 Fax    650-638-6610, Attn: Demonstration Program Manager Customer Name   
Orchid Cellmark    (“Customer”) Address    2600 Stemmons Freeway Suite 133   
Dallas Texas 75207 Customer Contact    Person Mr. Robert Giles Fax
No.                                       
                                          

Loaned Product (Part number and Model Name)

 

--------------------------------------------------------------------------------

Loaned Product Location (if different than Customer address provided above)

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Applied Biosystems Sales Representative                                         
                                        
                                                                 

 

**************

Customer’s use and possession of the Loaned Product shall be subject to and
governed exclusively by this Loaned Product Agreement, including the attached
Loaned Product Terms and Conditions By signing this Agreement, Customer agrees
to this Loaned Product Agreement, including the Loaned Product Terms and
Conditions attached.

Contact your Applied Biosystems representative if you wish to purchase the
Loaned Product.

 

CUSTOMER     APPLERA CORPORATION, acting through its Applied Biosystems group

By:

        

By:

    

Name:

        

Name:

    

Title:

        

Title:

    

[For AB internal use: Serial Number(s) of unit(s) assigned to Customer:
                            ]

 

Approved for Signature by  

Jorge C. Barreno

date  

1/11/06

Applied Biosystems Group Legal Department

 

* Confidential treatment has been requested.



--------------------------------------------------------------------------------

LOANED PRODUCT TERMS AND CONDITIONS

1. Delivery. At no cost to Customer, Applied Biosystems (“AB”) will deliver the
Loaned Product to Customer on a mutually agreed date or as soon as reasonably
feasible thereafter for Customer to use during the Loan Period.

2. Title to Loaned Product. All right, title and interest in and to the Loaned
Product shall remain with AB unless and until Customer purchases the Loaned
Product.

3. Technical and Service Support. During the Loan Period, at its discretion and
at no charge to Customer, AB may provide Customer with reasonable technical
support and repair and maintenance service for the Loaned Product

4. Customer’s Duties. After receipt of the Loaned Product until Customer obtains
title to the Loaned Product or returns it to AB, Customer shall: (i) not
transfer the Loaned Product from the Product Location specified above without
the prior written consent of AB; (ii) keep the Loaned Product free of all
security interests, liens and other encumbrances; (iii) exercise due and proper
care in the operation, use and maintenance of the Loaned Product and keep the
Loaned Product in good operating order, repair and condition; (iv) be solely
responsible and liable for, and bear, all risk of, and pay or reimburse AB for
all costs arising from, theft or other loss of, or destruction or damage to, the
Loaned Product from any and every cause whatsoever, from delivery to Customer
until returned to AB; (v) permit AB access to Customer’s premises to inspect the
Loaned Product and to permit AB to provide Customer with technical support or
maintenance or repair service on the Loaned Product, upon reasonable advance
notice and subject to Customer’s reasonable confidentiality, security and health
and safety requirements; and (vi) insure the Loaned Product against loss, theft,
and damage. If requested, Customer will furnish AB with a certificate of
insurance evidencing such insurance coverage.

5. Return of Loaned Product. Promptly after termination for whatever reason of
this Agreement, or if Customer does not elect to purchase the Loaned Product
before the end of the Loan Period promptly after the end of the Loan Period, at
AB’s cost and in compliance with reasonable instructions by AB (which may
include returning a Certificate of Decontamination to AB if requested by AB),
Customer shall return the Loaned Product to AB or permit AB to pick up the
Loaned Product, at AB’s election Prior to returning the Loaned Product, Customer
will obtain from AB a return authorization number. Prior to return, Customer
will fully clean the Loaned Product and decontaminate it of radioactive,
biological, toxic and other dangerous or hazardous materials or substances.

6. Label License. Customer shall use the Loaned Product in accordance with any
applicable patent label license.

7. Warranty Disclaimers. PRIOR TO ANY PURCHASE BY CUSTOMER OF THE LOANED
PRODUCT, AND UNTIL SUCH PURCHASE, THE LOANED PRODUCT IS DELIVERED TO CUSTOMER
“AS IS,” WITHOUT WARRANTY OF ANY KIND, NATURE OR DESCRIPTION, EXPRESSED OR
IMPLIED, INCLUDING WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE.

8. LIMITATION OF LIABILITY. IN NO EVENT SHALL APPLIED BIOSYSTEMS BE LIABLE,
WHETHER IN CONTRACT, TORT, WARRANTY, OR UNDER ANY STATUTE, OR ON ANY OTHER
BASIS, FOR SPECIAL, INCIDENTAL, INDIRECT, PUNITIVE, MULTIPLE OR CONSEQUENTIAL
DAMAGES, WHETHER OR NOT FORESEEABLE AND WHETHER OR NOT APPLIED BIOSYSTEMS IS
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, ARISING OUT OF THE POSSESSION OR USE
OF THE LOANED PRODUCT, ANY INJURY OF DAMAGE CAUSED BY THE LOANED PRODUCT, OR
OTHERWISE ARISING OUT OF THIS AGREEMENT OR FAILURE TO PERFORM OR BREACH OF THIS
AGREEMENT.

9. Term; Termination. The Term of this Agreement and the Loan Period is
co-terminus with the period the Letter Agreement is in effect. This Agreement
may be terminated pursuant to the Letter Agreement to which this Agreement is
attached.



--------------------------------------------------------------------------------

APPENDIX C

These Terms and Conditions of Sale (“Terms”) shall govern all orders for and
purchases of products and services from Applied Biosystems (“AB”), unless other
terms are specifically designated by AB to apply to a specific product or
service (See SOLE TERMS, INCONSISTENCIES, ORDER OF PRECEDENCE, below).

1. PRICE. The price for any product or service (hereinafter “Product”) shall be
the price stated in AB’s Quotation for Product (“AB’s Quotation”) AB’s
Quotations are valid for 30 days unless otherwise stated in AB’s Quotation. If
the price is stated by reference to a published price list, then the price shall
be the published price in effect at the time AB receives buyer’s purchase order.
Prices stated are exclusive of all taxes, fees, licenses, duties or levies
(“Taxes”) and, unless otherwise stated in AB’s Quotation, transportation
charges, freight and insurance. All Taxes related to Product shall be paid by
buyer (other than taxes assessed against AB’s net income), or in lieu thereof,
buyer shall provide a tax exemption certificate acceptable to the relevant
taxing authorities. Taxes and other charges payable by buyer may be billed as
separate items on AB’s invoice.

2. PAYMENT TERMS; COLLECTION COSTS; SECURITY TERMS. Payment terms are net 30
days from date of AB’s invoice to buyer. If AB deems a customer to have become
uncreditworthy, AB reserves the right to require alternative payment terms,
including without limitation sight draft, letter of credit, or payment in
advance. Payment for partial shipments shall be based on unit or prorated
prices, and payment for partial installation(s) shall be based on percentage of
completion of installation. If payment is not received by the due date, AB may
assess and buyer agrees to pay a late payment charge at the rate of 1% per month
(12% per year) or the maximum legal rate, whichever is less, of the amount due
from the due date to the date of payment. If AB retains a collection agency
and/or attorney to collect unpaid amounts, AB may invoice buyer for, and buyer
will pay, all costs of collection, including without limitation reasonable
attorneys fees Buyer hereby grants to AB and AB reserves a purchase money
security interest in Product purchased hereunder, and in any proceeds thereof,
for all amounts owing to AB for or related to such Product. Upon request by AB,
buyer shall sign any reasonable documents required for AB to perfect such
security interest. Payment in full of all amounts owed for and related to such
Product shall release the security interest on the Product.

3. CREDIT TERMS. AB may, at any time and in its sole discretion, limit or cancel
the credit of buyer as to time and amount, suspend shipments, demand payment in
cash before delivery of Product, or demand other assurances of buyer’s
performance. If within 30 days buyer fails to agree and comply with the
different terms of payment demanded, or fails to give adequate assurances of
performance, AB may, without prejudice to any other right or remedy AB may have:
(1) by notice to buyer, treat such failure or refusal as a repudiation by buyer
of that portion of buyer’s order not then fully performed, whereupon AB may
cancel all further deliveries, and any amounts unpaid for non-cancelled Product
shall immediately become due and payable; or (2) make shipments under
reservation of a security interest and demand payment against tender of title
documents.

4. DELIVERY; TITLE AND RISK OF LOSS. AB will use reasonable efforts to ship
Product within a reasonable time after ordered, or, if a shipment date is
indicated in AB’s Quotation or otherwise agreed upon in writing by an authorized
representative of AB, on or before such date. AB may make delivery in
installments, and each installment shall be deemed to be a separate sale AB may
render a separate invoice for each installment, which invoice shall be paid
without regard to prior or subsequent installments. Unless indicated otherwise
in AB’s Quotation, title and risk of loss with respect to all Products except
Software, and risk of loss with respect to Software, shall pass from AB to buyer
upon delivery. Delivery shall be deemed made upon transfer of possession to a
common or other third party carrier at AB’s facility.

5. CANCELLATION AND DEFERRAL. A PURCHASE ORDER IS NOT SUBJECT TO CANCELLATION BY
BUYER. However, unless otherwise stated in AB’s quotation, buyer may defer the
shipment date one time for up to



--------------------------------------------------------------------------------

60 days for instruments and other hardware, and 30 days for reagents,
consumables and other tangible products, by giving written notice to AB at least
30 days before the scheduled shipment date for instruments and other hardware,
and at least 10 days before the scheduled shipment date for other products.

6. REJECTION. Any claims for damaged, missing or defective Product must be
reported in writing by buyer within 15 days from the date of receipt of Product.
In addition, buyer must promptly return a rejected Product to AB, C O D,
accompanied by a valid return authorization number obtained from AB. AB may
refuse any Product not timely rejected or sought to be returned without a valid
return authorization number. For any valid claim timely made, AB, at its option,
may repair Product or replace Product with an identical or substantially similar
product, THESE ARE BUYER’S SOLE AND EXCLUSIVE REMEDIES FOR DAMAGED OR MISSING
PRODUCT, AND, EXCEPT FOR EXPRESS WARRANTY RIGHTS, FOR DEFECTIVE PRODUCT.

7. LIMITED WARRANTY. AB makes only those warranties with respect to Product
expressly identified as “warranties” and set forth in AB’s current operating
manual or catalog, or in a specific written warranty included with and covering
Product, if any ANY PRODUCT NOT COVERED BY A WRITTEN WARRANTY IS SOLD “AS IS.”
If buyer furnishes specifications to AB, buyer agrees to defend, indemnify and
hold AB harmless against any claim that arises out of AB’s compliance with such
specifications. Any description of Product recited in AB’s Quotation is for the
sole purpose of identifying Product, and any such description is not part of any
contract between AB and buyer and does not constitute a warranty that Product
shall conform to that description. Any sample or model used in connection with
AB’s Quotation is for illustrative purposes only, and is not part of any
contract between AB and buyer and does not constitute a warranty that Product
will conform to the sample or model, No affirmation of fact or promise made by
AB, whether or not in AB’s Quotation, shall constitute a warranty that Product
will conform to the affirmation or promise. THE WARRANTIES IDENTIFIED IN THE
FIRST SENTENCE OF THIS PARAGRAPH ARE AB’S SOLE AND EXCLUSIVE WARRANTIES WITH
RESPECT TO PRODUCT AND ARE IN LIEU OF ALL OTHER WARRANTIES, EXPRESSED OR
IMPLIED, ALL OF WHICH OTHER WARRANTIES ARE EXPRESSLY DISCLAIMED, INCLUDING
WITHOUT LIMITATION THOSE OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE,
WHETHER ARISING FROM A STATUTE OR OTHERWISE IN LAW OR FROM A COURSE OF DEALING
OR USAGE OF TRADE.

8. INTELLECTUAL PROPERTY INDEMNITY. Subject to the restrictions set forth in
this Article and provided buyer complies with its obligations in this Article,
AB agrees to defend buyer, and indemnify buyer from and against any infringement
damages finally awarded, in any legal action or proceeding brought by a third
party against buyer to the extent that such action is based on a claim that the
manufacture and sale of Product by AB infringes any United States or foreign
patent, copyright, trademark or other intellectual property right of such third
party.

Buyer’s Obligations. Buyer must notify AB in writing of any claim for which it
may seek defense and indemnity from AB hereunder promptly after becoming aware
of such claim, and shall cooperate with and provide all reasonable assistance to
AB, at AB’s expense, in the defense or settlement of such claim. AB shall have
sole authority to defend and/or settle any claim under this Article.

Remedy for infringement, Rights of AB, Exceptions. If any Product or any portion
thereof is subject to a suit or other legal proceeding claiming that the Product
infringes a third party’s intellectual property right, or in AB’s opinion is
(are) likely to become subject of such a claim, AB shall, at its option, have
the right to either: (a) procure for buyer the right to continue using the
Product; or (b) replace or modify the Product so that it becomes non-infringing;
or (c) require buyer to return the Product and upon return, refund to buyer the
price actually paid by buyer for the Product, less a reasonable amount for use,
damage or obsolescence; or (d) substitute for the infringing Product other
suitable, non-infringing products. AB shall have no liability or obligation
hereunder for any infringement based upon: (i) the use of Product in combination
with any product not provided by AB or intended for use with Product, or based
upon any modification to Product made by buyer or a third party, if such claim
would not



--------------------------------------------------------------------------------

have occurred but for such combination or modification; or (ii) any
modification, marking or branding applied to Product by AB at the request of the
buyer

THE FOREGOING STATES THE ENTIRE LIABILITY OF AB, AND THE EXCLUSIVE REMEDY OF
BUYER, FOR ANY INFRINGEMENT OR CLAIMED INFRINGEMENT OF PATENT, COPYRIGHT, TRADE
SECRET OR ANY OTHER INTELLECTUAL PROPERTY RIGHT BY PRODUCT OR ANY PART THEREOF
OR USE THEREOF.

9. COMPLIANCE WITH LAWS, VALIDATION. Without limiting the generality of the
paragraph above entitled “LIMITED WARRANTY,” unless otherwise expressly stated
in writing by AB, no claim or representation is made or intended (i) as to any
clinical use of any Product (whether diagnostic, prognostic, therapeutic, blood
banking or any other clinical use), (ii) that any Product has been cleared,
approved, registered or otherwise qualified (collectively, “Approval”) by AB
with any regulatory agency for use in any clinical procedure or for other use
requiring compliance with any federal, state, European or any other governmental
agency or regulatory body regulating diagnostic, therapeutic, blood or other
clinical products, medical devices or similar products (collectively,
“Regulatory Laws”), (iii) that any Product will satisfy the requirements of any
governmental body or other organization, including, but not limited to, the
United States Food and Drug Administration or the International Organization for
Standardization, or (iv) that any Product or its performance is suitable or has
been validated for any specific use or application. Products should not be used
for any purpose that would require Approval unless proper Approval is obtained,
or, in the case of use in diagnostic laboratory systems and then only to the
extent permitted by law, the laboratory has validated its complete system as
required by the Clinical Laboratory Improvements Act of 1988, as amended, in the
United States or equivalents in other countries. Buyer agrees that if it elects
to use Products for a purpose that would subject buyer, its customers, or any
Products to the jurisdiction of Regulatory Laws or other applicable law, buyer
shall be solely responsible for obtaining any required Approvals or other
approvals and otherwise ensuring that its use of any Products complies with such
laws. Buyer agrees that it is the buyer’s responsibility, and not AB’s, to
validate the performance of Products for any specific use or application and to
ensure that Products meet applicable regulatory, certification, validation or
its other requirements, since the use and performance characteristics of
Products have not been validated by AB for any specific use or application,
except as may be otherwise expressly set forth by AB in writing. Products should
be used in strict accordance with applicable instructions, warnings and other
information in user manuals and other Product documentation.

10. FORCE MAJEURE. AB shall not be liable for any delay or failure of
performance, including without limitation failure to deliver or failure to
install, where such delay or failure arises or results from any cause beyond
AB’s control, including, but not limited to, flood, unusually severe weather,
earthquake or other act of God, power loss, strike, boycott, or other labor
disputes, embargo, governmental regulation or an inability or delay in obtaining
materials. In the event of any such delay or failure of performance, AB shall
have such additional time within which to perform its obligations hereunder as
may be reasonably necessary under the circumstances; and AB shall also have the
right, to the extent necessary in AB’s reasonable judgment, to apportion Product
then available for delivery fairly among its various customers in such manner as
AB may consider equitable.

11. LIMITATION OF LIABILITY. IN NO EVENT SHALL AB BE LIABLE, WHETHER IN
CONTRACT, TORT, WARRANTY, OR UNDER ANY STATUTE OR ON ANY OTHER BASIS FOR
SPECIAL, INCIDENTAL, INDIRECT, PUNITIVE, MULTIPLE OR CONSEQUENTIAL DAMAGES
SUSTAINED BY BUYER OR ANY OTHER PERSON OR ENTITY ARISING OUT OF AB’S PERFORMANCE
OR FAILURE TO PERFORM ITS OBLIGATIONS RELATING TO THE PURCHASE OF PRODUCTS OR
PERFORMANCE OF SERVICES, THE POSSESSION OR USE OF ANY PRODUCT, OR THE
PERFORMANCE BY AB OF ANY SERVICES, WHETHER OR NOT FORESEEABLE AND WHETHER OR NOT
AB IS ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, INCLUDING WITHOUT LIMITATION
DAMAGES ARISING FROM OR RELATED TO LOSS OF USE, LOSS OF DATA, DOWNTIME, OR FOR
LOSS OF REVENUE, PROFITS, GOODWILL, OR BUSINESS OR OTHER FINANCIAL LOSS.



--------------------------------------------------------------------------------

12. SOLE TERMS; INCONSISTENCIES; ORDER OF PRECEDENCE. These Terms, together with
AB’s Quotation, any applicable label license or other written conditions of use
and any other terms and conditions expressly agreed to in writing by an
authorized representative of AB “(collectively, “AB’s Terms”), constitute the
complete, exclusive and entire agreement between AB and buyer with respect to
purchases of Product (unless other terms and conditions are expressly designated
to be applicable by AB in writing), and AB’s offer to sell is expressly limited
to such terms. Such terms shall take precedence over and supercede and replace
all prior or contemporaneous understandings or agreements, written or oral, and
any of buyer’s additional or different terms and conditions, which are hereby
rejected and shall be void. Buyers submission of a purchase order or other
instrument regarding the purchase of Product in response to AB’s Quotation or
any other AB document that includes or incorporates these Terms shall be deemed
acceptance of these Terms to the exclusion of any other terms and conditions
appearing in or referenced in such purchase order or other instrument, which are
hereby deemed to be material alterations and notice of objection to which is
hereby given, notwithstanding anything contained to the contrary in such
purchase order or other instrument or elsewhere. Any acceptance by AB of any
offer of buyer is expressly conditioned on buyer’s assent to and acceptance of
AB’s Terms to the extent they are additional or different terms. Except as
otherwise provided in these Terms, in the event of an inconsistency between
these Terms and the terms appearing on AB’s Quotation or other agreement signed
by an authorized representative of AB, the terms appearing on AB’s Quotation or
such other agreement shall supersede and take precedence over the inconsistent
provision(s) of these Terms, and all other provisions of these Terms shall
remain in full force and effect Nothing in these Terms shall be deemed or
construed to limit AB’s rights to enforce its patent or other intellectual
property rights, including without limitation as to any use of Product beyond
that granted under any patent or other intellectual property label license
applicable to Products.

13. CHOICE OF LAW. Any contract between AB and buyer relating to Product,
including these Terms, and any disputes relating thereto, shall be governed by
and construed in accordance with the laws of the State of California, U.S.A.,
excluding both its choice of law provisions and the UN Convention on Contracts
for the International Sale of Goods.

14. EXPORT CONTROLS. Buyer agrees that it will not export or transfer Product
for re-export in violation of any United States laws or regulations, or to any
denied or prohibited person, entity, or embargoed country in violation of such
laws or regulations.

15. MISCELLANEOUS. No amendment of AB’s Quotation or these Terms or modification
thereof shall be binding unless in writing and signed by a duly authorized
representative of both AB and buyer, AB’s failure to exercise any rights
hereunder shall not constitute or be deemed a waiver or forfeiture of such
rights or any other rights hereunder. Headings are included herein for
convenience of reference only and shall not constitute a part of these Terms for
any other purpose. If any provision of AB’s Terms shall be held to be invalid or
unenforceable for any reason, such provisions shall, to the extent of such
invalidity or enforceability, be severed without in any way affecting the
remainder of such provision or any other provision thereof, all of which shall
continue in full force and effect.

ADDITIONAL TERMS AND CONDITIONS OF SALE FOR OLIGONUCLEOTIDE PRODUCTS, INCLUDING
SPECIAL TERMS TO PROTECT CUSTOMER CONFIDENTIAL INFORMATION

THESE ADDITIONAL TERMS AND CONDITIONS FOR OLIGONUCLEOTIDE PRODUCTS, AS WELL AS
ALL OF THE GENERAL TERMS AND CONDITIONS OF SALE SET FORTH ABOVE, APPLY TO THE
PURCHASE OF ALL APPLIED BIOSYSTEMS OLIGONUCLEOTIDE PRODUCTS, INCLUDING ASSAYS BY
DESIGNSM, ASSAYS ON DEMAND™ AND CUSTOM OLIGONUCLEOTIDE PRODUCTS.



--------------------------------------------------------------------------------

Using proprietary technology, AB designs and manufactures for sale, whether to
order using customer specifications or as off-the-shelf inventory generally
available to customers, a variety of oligonucleotide products, including custom
oligonucleotide sequences of both unlabeled/fluorescent-labeled primer pair sets
and dual-labeled fluorescent probe/unlabeled primer pair combinations, for use
in various genetic and related analytic assays, such as 5’ nuclease detection
assays.

AB’s oligonucleotide products are sold for research use only. All purchases of
AB’s oligonucleotide products are subject to all of the terms and conditions of
these General Terms and Conditions of Sale, including these Additional Terms and
Conditions of Sale for Oligonucleotide Products.

 

16. DEFINITIONS

The following definitions apply to these Additional Terms and Conditions of Sale
for Oligonucleotide Products.

Assays-by-Design Kit means a 5’ nuclease detection assay kit that is either:
(a) an Assays-by-DesignSM Single Nucleotide Polymorphism (SNP) Genotyping
Service kit comprising two (2) Minor Groove Binder (MGB) probes and two
(2) primers, or (b) an Assays-by-Design Gene Expression Service kit comprising
one (1) MGB probe, or other dual labeled fluorescent probe, and two (2) primers
MGB probes are made available through exclusive license to Applied Biosystems
from Epoch BioSciences, Inc.

Assays-by-Design Sequence means the specifically targeted region of a genome
specified by buyer for amplification by the AB primers and probes in an
Assays-by-Design Kit.

Assays-On-Demand Kit means any of a large selection of Assays-on-Demand™ SNP
Genotyping Products and/or Assays-on-Demand Gene Expression products containing
primer and probe oligonucleotides that are available off-the-shelf for purchase
from AB.

Confidential Information of Buyer means the “Assays-By-Design Sequences” and the
“Custom Oligo Sequences” (as these terms are defined below) furnished by buyer
to AB under this Agreement, and the facts that buyer placed orders for such
sequences and that buyer ordered oligonucleotide products from AB containing
such sequences.

Custom Kit means, collectively or individually as the context indicates, (a) an
Assays-By-Design Kit, or (b) a Custom Oligo Synthesis Kit.

Custom Oligo Sequence means the specific oligonucleotide sequence that is to be
manufactured by AB, and related information supplied by buyer to AB, in
connection with a Custom Oligo Synthesis Kit order.

Custom Oligo Synthesis Kit means an assay kit manufactured by AB and containing
one or more fluorescent labeled (single or multiple labels) and/or unlabelled
oligonucleotides, with the nucleotide arrangements thereof specified by buyer in
an order (the “Custom Oligo Sequence,” as defined herein).

Kit means collectively or separately, as the context requires, (a) an
Assays-By-Design Kit, (b) a Custom Oligo Synthesis Kit, and/or, (c) an
Assays-On-Demand Kit.



--------------------------------------------------------------------------------

Synthesis means the design (where applicable) and manufacture by AB of Custom
Kits for delivery to buyer pursuant to this Agreement.

17. KITS.

Shipment of Kits. AB will use reasonable commercial efforts to ship Kits ordered
by buyer from AB in a timely manner. Assays-On-Demand Kits, if in stock at the
time of the order, are generally available for shipment within two business days
of receipt by AB of the order. Assays-by-Design Kits and Custom Oligo Synthesis
Kits are the product of AB’s research, design and manufacturing efforts and are
made available for shipment promptly following completion of Synthesis. Buyer
understands and agrees that any proffered shipment/delivery date for Kits other
than in-stock Assays-On-Demand Kits is approximate only and buyer has taken this
into account when placing each order.

AB’s Evaluation of Custom Kit Orders. AB may decline the Synthesis, at any stage
of the Synthesis process, of any Custom Kit ordered by buyer that AB, in it’s
reasonable good faith judgment, deems to be unsuitable or commercially
impractical for Synthesis, whether on technological or other grounds. AB will
give written notice to buyer within a reasonable time following its
determination to decline Synthesis of a Custom Kit. Buyer shall have no
obligation to pay any fees for time and materials, or for any other expenses
incurred by AB, in connection with any declined Custom Kit. All Custom Kit
orders not declined by AB will be synthesized, must be paid for by buyer, and
may not be cancelled or changed by buyer without the express written permission
of AB. Buyer understands and agrees that buyer’s obligation to pay fees for all
Custom Kits that AB proceeds to Synthesize is firm and irrevocable, regardless
of the number of Custom Kits declined for Synthesis in a given order
Accordingly, each purchase order for Custom Kits must be for the total amount
charged for all Custom Kits ordered. The amount corresponding to the charges
applicable to declined Synthesis will be reflected in AB’s invoice for the
order.

Primer and Probe Quantities in Custom Kits. The quantities of unlabelled
oligonucleotides, fluorescent-labeled oligonucleotides and/or MGB probes
included in Kits are as set forth in AB’s current general product list or price
list as published from time to time. If a particular Kit is not listed in an AB
current product list or price list, buyer may contact AB for such information.

Label License Kit Use Provisions. Buyer understands and agrees that its use of
each Kit is further regulated by and subject to the terms stated on the
individual label license that accompanies each Kit, copies of which label
licenses are available from AB. The placing by buyer of any Kit order is deemed
an agreement by buyer to the terms and conditions of the label license
applicable to each Kit and buyer hereby acknowledges having had ample
opportunity to review the pertinent label licenses in advance of placing buyer’s
order.

18. APPLIED BIOSYSTEMS, REPRESENTATIONS, WARRANTIES AND LIMITATIONS OF
LIABILITY.

With regard to oligonucleotide products provided by AB under this Agreement, AB
warrants that it will make commercially reasonable efforts and employ standards
that are at least consistent with those practiced by the chemical manufacturing
industry to produce Synthesis results that are scientifically accurate and valid
according to the prevailing standards at the time and place of manufacture in
the biotechnology industry, subject to the quality, timeliness and accuracy of
all information, whether Confidential Information or otherwise, and material
that buyer furnishes to AB for purposes of executing the Synthesis.



--------------------------------------------------------------------------------

EXCLUSIONS FROM WARRANTY. AB DOES NOT REPRESENT OR WARRANT THAT ANY KITS OR
OTHER PRODUCTS SUPPLIED BY APPLIED BIOSYSTEMS WILL AMPLIFY THE TARGET SEQUENCES,
INCLUDING WITHOUT LIMITATION ANY ASSAYS-BY-DESIGN SEQUENCES SPECIFIED BY BUYER,
IN ADDITION, AB DOES NOT MAKE AND EXPRESSLY DISCLAIMS ANY EXPRESS OR IMPLIED
WARRANTY WITH RESPECT TO KITS OR OTHER PRODUCTS SUPPLIED BY APPLIED BIOSYSTEMS,
INCLUDING WITHOUT LIMITATION WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE. WITHOUT LIMITATION OF THE FOREGOING, BUYER AGREES THAT AB
SHALL NOT BE RESPONSIBLE FOR ANY CONSEQUENCES ARISING FROM THE FAILURE OF KITS
TO AMPLIFY ANY SEQUENCES OR THE FAILURE TO BE ACCURATE OR CORRECT OF ANY DATA,
SPECIFICATIONS, OR OTHER MATERIALS OR INFORMATION, INCLUDING WITHOUT LIMITATION
BUYER’S CONFIDENTIAL INFORMATION, ASSAYS-BY-DESIGN SEQUENCES AND CUSTOM OLIGO
SEQUENCES (COLLECTIVELY, THE “CUSTOMER MATERIALS”) SUPPLIED BY BUYER IN
CONNECTION WITH ANY AND ALL ORDERS PLACED WITH AB.

19. BUYER’S REPRESENTATIONS, WARRANTIES AND LIMITATIONS OF LIABILITY.

By submitting an order, buyer represents, warrants and agrees:

 

  1. That buyer will provide AB with all information known to buyer regarding
biological, radiological, and/or chemical hazards associated with the handling,
exposure to or other use of any Customer Materials supplied to AB by buyer; and

 

  2. That buyer has the right to cause the sequences that buyer has requested AB
to manufacture to be manufactured by AB and sold to buyer, that such sequences
and the manufacture and sale thereof to buyer will not infringe the intellectual
property rights, including without limitation patent, copyright, trademark, and
trade secrets, of any third party anywhere in the world (provided that the
foregoing shall not be deemed a representation or warranty with respect to
methods of manufacture employed by AB), and that the Customer Materials buyer
furnishes to AB will not infringe any such intellectual property rights; and

 

  3. That the Kits and components thereof sold to buyer shall be for buyer’s own
internal research and development use only, shall be used only as permitted
under the label licenses associated with each Kit, and shall not be resold or
otherwise transferred or conveyed to any third party without the express written
permission of AB.

20. CONFIDENTIAL INFORMATION OF BUYER.

AB agrees that for seven (7) years after the disclosure by buyer to AB of
Confidential Information of Buyer, AB shall not disclose such Confidential
information of Buyer to any third party and will use at least the same degree of
care as it uses to protect its own confidential information of a like nature,
but in no event less than a reasonable degree of care, to prevent the disclosure
of such Confidential Information of Buyer to any third party. This undertaking
of confidentiality shall not apply to, and AB shall have no obligations under
this paragraph with respect to, any Confidential Information of Buyer that
(a) was in AB’s possession before receipt from buyer, (b) is or becomes a matter
of public knowledge or part of the public domain through no fault of AB, (c) is
rightfully received by AB from a third party that was not obliged to keep such
information confidential, (d) is developed by AB without reference to
Confidential Information of Buyer, or (e) is disclosed by AB with buyer’s prior
written approval. Notwithstanding the foregoing, AB may disclose Confidential
Information of Buyer to the extent required to comply with governmental
regulations and other applicable laws or to respond to subpoena or other
compulsory legal process, provided in all cases that AB takes reasonable and
lawful actions to avoid or minimize the extent of such disclosure and notifies
buyer in writing as far in advance of the date of disclosure as is reasonably
feasible so that buyer to the extent feasible will have an opportunity to seek
to prevent or limit disclosure



--------------------------------------------------------------------------------

21. INTELLECTUAL PROPERTY RIGHTS.

Any inventions (patentable or otherwise), discoveries, developments,
improvements, information, data, compounds, formulae, know-how or other results
that are conceived, developed, reduced to practice, or generated by AB or
jointly by buyer and AB and that relate and/or apply to the processes and
methods used in or related to the Synthesis of Kits or otherwise in connection
with designing and/or manufacturing Kits and associated primers and probes shall
be and remain the sole and exclusive intellectual property of AB. Buyer will
take all reasonable and appropriate steps, upon the request and at the expense
of AB, to assist AB to secure, evidence and record its rights in such
intellectual property.

22. NO GRANT OF RIGHTS.

Nothing in this Agreement shall be interpreted expressly or impliedly as:

(a) granting either buyer or AB any license or other rights except as expressly
set out in this Agreement, or granting either party the right to be supplied
with, or to manufacture or to have manufactured, any quantities of Kits and/or
any components thereof beyond those ordered in accordance with the terms and
conditions of this Agreement;

(b) granting buyer the right to resell or convey in any manner the Kits or any
components thereof to any third party anywhere in the world.